Name: Commission Regulation (EEC) No 889/83 of 15 April 1983 re-establishing the levying of customs duties on pyjamas and night dresses, products of category 30 A (code 0301), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 83 Official Journal of the European Communities No L 97/15 COMMISSION REGULATION (EEC) No 889/83 of 15 April 1983 re-establishing the levying of customs duties on pyjamas and night dresses, products of category 30 A (code 0301 ), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of pyjamas and night dresses, products of category 30 A (code 0301 ), the relevant ceiling amounts to 9 000 pieces ; whereas on 7 April 1983 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of that Regulation provides thatpreferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 19 April 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code (1983) Description ( 1 ) (2) (3) (4) 0301 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363, 23 . 12. 1982, p. 92. No L 97/ 16 Official Journal of the European Communities 16. 4. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission